Wyly, J.
Plaintiffs, claiming to be heirs of the succession of Theresa A. Hardy, of which defendant has been administrator since 1864, instituted proceedings to compel, him to give additional security, the sureties on his bond having become insolvent; they also enjoined him from acting further in said capacity until he gives the required security.
*650• This injunction, was released on a bond of three thousand dollars; fixed by the judge who issued it.
From this interlocutory order setting aside the injunction on bond the plaintiffs appeal. Appellee moves to dismiss the appeal because the value of the succession is not stated in the petition, and there is nothing to show the matter in dispute exceeds five hundred dollars.
That the judge fixed the injunction bond at three thousand dollars satisfies us that the matter in dispute must exceed five hundred dollars. Besides, appellants have filed in this court an affidavit showing that the value of the succession is largely in excess-of five hundred dollars. Ap-pellee also moves to dismiss the appeal because the order appealed from can not work an irreparable injury to appellants. This motion is well taken. There is nothing to show that the value of the succession exceeds the amount of the release bond; it will amply protect appellants from loss resulting from the release of the injunction. It is the evident interest of the succession that the administrator should be in a position to discharge his duties pending the litigation, and it occurs to us the judge exercised a wise discretion in releasing on bond the injunction restraining the performance of such duties.
It is therefore ordered that the appeal herein be dismissed at appellants’ costs.